Kane, J.P., and Weiss, J.,
concur in the following memorandum by Kane, J.P. Kane, J.P. (concuring). The underlying controversy in this proceeding is one of substance, i.e., the right of an inmate to unilaterally determine what constitutes a lawful order. On prior occasions, the internal administrative procedures for disposition of inmate grievances in this State have received judicial approval both in this court and the Court of Appeals (Matter of Amato v Ward, 41 NY2d 469; Matter of Flaherty v Fogg, 72 AD2d 861; Matter of Hicks v LeFevre, 59 AD2d 423). Accordingly, it is not with constraint that we vote to affirm the dismissal of this proceeding for, in our view, these inmates were treated fairly and in accordance with such process as was due. We are instructed that the constitutional rights to which a prison inmate is entitled are not without limitations for “there must be mutual accommodation between institutional needs and objectives and the provisions of the Constitution that are of general application” (Wolff v McDonnell, 418 US 539, 556).